Citation Nr: 0003608	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-27 831	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

1.  Entitlement to service connection for lymphoma and a 
gastric ulcer condition, for the purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
August 1946.  He died in March 1997, and the appellant is his 
widow.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal partly from a May 1997 rating decision by 
the RO which denied service connection for the cause of the 
veteran's death.  The Board remanded such issue to the RO in 
October 1998, and the Board also instructed the RO to 
adjudicate the appellant's claim for accrued benefits based 
on the veteran's claims for secondary service connection for 
lymphoma and a gastric ulcer condition.  (The remand noted 
that an April 1997 Board decision, which denied the veteran's 
lifetime claims for secondary service connection for lymphoma 
and a gastric ulcer condtion, was a nullity, inasmuch as the 
veteran had died prior to such Board decision.  Landicho v. 
Brown, 7 Vet.App. 42 (1994).)  In a November 1998 decision, 
the RO denied secondary service connection for lymphoma and a 
gastric ulcer condition, for accrued benefits purposes, and 
the appellant appealed that determination.


FINDINGS OF FACT

1.  The appellant has not submitted competent evidence to 
show plausible claims for service connection for lymphoma and 
a gastric ulcer condition, for the purpose of accrued 
benefits.

2.  The appellant has not submitted competent evidence to 
show a plausible claim for service connection for the cause 
of the veteran's death.



CONCLUSIONS OF LAW

1.  The claims for service connection for lymphoma and a 
gastric ulcer condition, for the purpose of accrued benefits, 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).

2.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active military service from October 1945 to 
August 1946.  His service medical records are negative for 
any findings or diagnosis referable to lymphoma or a gastric 
ulcer condition.  The records show that he injured his right 
shoulder in December 1945.

In December 1946, the RO granted service connection for a 
chronic sprained right shoulder and assigned a 10 percent 
rating.  

In December 1951 a VA physician noted the veteran continued 
to have shoulder difficulties, and he therefore recommended 
three X-ray therapy treatments.  The veteran was to return at 
the end of the treatment for reevaluation.  Reports of such 
treatment are not on file.

On VA examination in November 1951, he was noted to have pain 
and limitation of motion of the right shoulder.  He was 
diagnosed as having subdeltoid bursitis and traumatic 
neuritis of the right musculospiral nerve.  

In January 1952, the RO granted an increased rating to 20 
percent for chronic subdeltoid bursitis of the right shoulder 
with traumatic neuritis of the musculospiral nerve.  

VA examinations and outpatient treatment reports from the 
1960s to the 1970s show the veteran had numerous complaints 
regarding his right shoulder.  

In July 1975, the RO granted an increased rating to 30 
percent for residuals of right shoulder trauma with chronic 
subdeltoid bursitis and underlying supraspinatus tendonitis 
with traumatic arthritis of the right acromioclavicular 
joint.  In May 1986, his rating was increased to 40 percent.  
The disability was characterized as residuals of right 
shoulder trauma with chronic subdeltoid bursitis and 
underlying supraspinatus tendonitis with traumatic arthritis 
of the right acromioclavicular joint.

Outpatient treatment records from the 1970s to 1990s show the 
veteran was prescribed various pain medications (Motrin, 
Tylenol, Ibuprofen, Indomethacin, Indocin, Codeine) due to 
his service-connected right shoulder disorder.  

A December 1989 VA orthopedic examination of the veteran's 
right shoulder revealed progressive post-traumatic residuals 
of the right shoulder, progressing to a frozen shoulder with 
associated reflex sympathetic dystrophy.  There was evidence 
of chronic supraspinatus tendinitis and associated chronic 
strain of the right interscapular muscles.  X-ray studies 
showed degenerative changes of the acromioclavicular joint.

In March 1990, the RO increased the veteran's rating for a 
right shoulder disorder to 70 percent, effective from 
November 1989.  This rating remained in effect until the 
veteran's death.

A July 1993 ultrasound of the abdomen revealed a small hiatal 
hernia.  The physician stated he suspected an ulcer involving 
the lesser curvature aspect of the body of the stomach.  He 
recommended a follow-up examination.

An August 1993 upper GI, single contrast with KUB revealed a 
small amount of scarring in the region of the previously seen 
ulceration at the lesser curvature of the body of the 
stomach.  There was no additional interval change and no 
acute ulcerations.

In an August 1995 statement, his treating physician noted 
that the veteran was being treated for systemic lymphoma 
involving his mesentery and bone marrow.  The physician 
related the veteran had a history of radiation therapy for a 
benign right shoulder condition and stated that there was 
ample literature supporting an association between low level 
radiation and lymphoma.

In September 1995, the RO received the veteran's claim of 
service connection for lymphoma as secondary to radiation 
treatment for his service-connected right shoulder disorder.  
The veteran claimed that in the 1950s he received radiation 
therapy treatment for his service-connected right shoulder 
condition by a private physician who was under contract with 
VA.  He requested secondary service connection for lymphoma.

A September 1995 endoscopy revealed multiple gastric ulcers 
with thickened mucosa.

A September 1995 biopsy report reveals a diagnosis of 
malignant lymphoma of the stomach.  A September 1995 medical 
report reveals an impression that the veteran had progressive 
low-grade lymphoma.  The plan was to start the veteran on 
chemotherapy.  In October 1995, the veteran's physician 
stated the veteran was tolerating chemotherapy well.  In 
December 1995, he was noted to be doing well and was having a 
good response to the treatment.  In January 1996, he was 
diagnosed as having a low grade lymphoma involving the 
mesentery and stomach.  He was also noted to be status post-
treatment of Helicobacter infection which was noted on 
December 1995 biopsy.  In February 1996, he was tolerating 
his therapy well and by endoscopy was having a nice response 
to treatment.

In 1995, attempts were made to obtain records from 1951 
regarding X-ray treatment of the right shoulder.  Such 
attempts were unsuccessful.

In a November 1995 letter, Anthony J. Scalzo, M.D. stated the 
veteran was a patient of his who was currently undergoing 
chemotherapy for lymphoma.  He related he was recently 
diagnosed with a recurrence of his lymphoma and his gastric 
mucosa.  He stated he presented with gastric ulcerations in 
September.

In a November 1995 letter, Dr. Scalzo reported that the 
veteran was suffering from ulcerations in his stomach 
associated with lymphoma.  He related that the veteran 
reported that VA physicians had prescribed Motrin and 
Indomethacin.  Dr. Scalzo noted that "it is very possible 
that these medications...may have contributed to the gastric 
ulceration."

Medical reports covering the period of September 1995 to 
January 1996, show that the veteran was treatment for 
lymphoma which had reoccurred.

In December 1995, the veteran's representative filed a claim 
of service connection service-connected for a gastric ulcer 
condition.  The representative argued the veteran had a 
gastric ulcer condition due to medication prescribed for the 
service-connected right shoulder disorder.

In February 1996, the veteran stated he was first treated for 
gastric ulceration in the very late 1980s or very early 1990s 
by Dr. T. Gigantelli.  He stated he was next treated by Dr. 
Kasowitz in 1995 who confirmed ulceration by endoscopic 
examination.  He stated that Dr. Scalzo has been monitoring 
care for his gastrointestinal condition.  He reported he 
began taking Motrin in the 1970s or 1980s and that he took 
indomethacin around 1993.

In July 1996, the RO denied service connection for lymphoma 
as secondary to the 
service-connected right shoulder disorder.  

Statements from the veteran's representative in 1996 and 1997 
allege that a series of X-ray (radiation) therapy sessions 
the veteran underwent for his service-connected right 
shoulder disorder, and furnished by a private physician at VA 
expense in the 1950s, was the likely causative factor in the 
development of lymphoma in the 1990s.  With respect to a 
gastric ulcer condition, it was contended that long-term use 
of various medications to treat the veteran's service-
connected right shoulder disorder caused a gastric ulcer.  
The representative noted that a December 1951 VA physician 
recommended that the veteran undergo three X-ray therapy 
treatments to his right shoulder.  The representative claimed 
that this evidence supported the veteran's contention that X-
ray treatments were prescribed for the shoulder condition in 
the early 1950s.

In a February 1997 letter, Dr. Anthony J. Scalzo related the 
veteran was under his care for lymphoma.  He stated the 
veteran had failed all therapies and that he was terminal.  
He also stated that the veteran would succumb to his lymphoma 
in the very near future.  

In March 1997, the Board requested a VA medical opinion from 
a specialist within the Veterans Health Administration (VHA).  
It was requested that a physician review the medical evidence 
and provide an opinion as to whether the reported radiation 
therapy rendered for the service-connected right shoulder 
condition had caused the lymphoma. A medical opinion was also 
requested as to whether the veteran's current gastric 
ulcerations were caused or aggravated by medications used to 
treat his service-connected right shoulder condition.

In March 1997, the RO received a copy of the veteran's death 
certificate.  The certificate shows that the veteran died at 
Crouse Irving Memorial Hospital on March 16, 1997 at 69 years 
of age.  The immediate cause of death was cardiopulmonary 
arrest due to or as a consequence of metastatic carcinoma due 
to or as a consequence of lymphoma.  The approximate interval 
between the cardiopulmonary arrest and death was 0.  The 
approximate interval between metastatic carcinoma and death 
was 1 year and 6 months.  The approximate interval between 
the onset of lymphoma and death was 2 years and 7 months.

In March 1997, the appellant filed a claim for dependency and 
indemnity compensation (DIC), based on service connection for 
the cause of the veteran's death.  She claimed that the 
veteran's death was due to lymphoma which was caused by 
radiation treatment for the service-connected right shoulder 
condition.  She also filed a claim for accrued benefits.

In an April 1997 statement, a Chief of Hematology/Oncology at 
a VA medical center noted that his review of the claims file 
showed that the veteran had been diagnosed with low grade 
lymphoma involving the stomach and the mesenteric lining in 
1994-1995 and that this had changed to a diffuse mixed 
lymphoma in 1995.  The physician offered the opinion that, 
although the veteran had supposedly received three doses of 
radiation to his shoulder about forty years prior to the 
onset of the lymphoma, there was no relationship between this 
radiation therapy and the subsequent development of lymphoma.  
It was the physician's opinion that the veteran's lymphoma 
was probably related to the presence of Helicobacter pylori.  
The physician referred the question regarding an association 
between ulcer formation and the use of medications to an 
expert in gastroenterology.

In an April 1997 opinion, a Chief of Gastroenterology at a VA 
medical center reported that he had reviewed the available 
medical records in order to determine the likelihood that the 
veteran's current gastric ulcerations were caused or 
aggravated by medications used to treat the service-connected 
right shoulder condition.  He indicated that a review of the 
medical evidence showed that the veteran had gastric ulcers, 
low grade gastric lymphoma, and a Helicobacter pylori 
infection. The physician noted that approximately 70 percent 
of gastric ulcers were associated with Helicobacter infection 
and considered that to be the most likely cause of the 
veteran's peptic ulcer disease.  It was further noted that 
the regular use of non-steroidals increased the likelihood of 
peptic ulcer.  The physician added that recurrent ulcers or 
gastric lymphoma was not associated with non-steroidal use 
and that those conditions were possibly associated with 
Helicobacter pylori infection.  However, it was noted that a 
contributing component of mucosal damage from non-steroidal 
anti- inflammatory drug use could not be excluded.  The 
physician concluded by stating that "the likelihood is low 
that the patient's current conditions are consequence of 
remote non-steroidal anti-inflammatory drug use."

In May 1997, the RO denied the appellant's claim of service 
connection for the cause of the veteran's death.  

In an August 1997 statement, the veteran's representative 
reiterated arguments supplied by the appellant.  Along with 
the argument, the representative submitted a document which 
he claimed was an outpatient report from Dr. Scalzo.  The 
document indicated the veteran was treated on September 1995 
and that there was no indication of Helicobacter pylori 
infection (HPI).  On December 1995 HPI was noted.  In March 
and August 1996 he was negative for HPI.  The representative 
argued since HPI was not noted until December 1995 (which was 
after the veteran was diagnosed with lymphoma), it would be 
reasonable to assume that lymphoma was not in any way related 
to HPI. 

In September 1997, Dr. Scalzo, stated that it was his opinion 
that Helicobacter pylori infection did not result in his 
lymphoma.  He felt that it was a concomitant condition but 
not a predisposing condition.  He claimed that although H. 
pylori could be associated with gastric lymphoma, it was a 
different type of lymphoma than what the veteran had.  He 
stated that he felt strongly that the H. pylori infection was 
not at all the cause of the veteran's lymphoma.

In a November 1998 decision, the RO denied claims of 
secondary service connection for lymphoma and for a gastric 
ulcer condition, for accrued benefits purposes.

In June 1999, the appellant submitted an article entitled 
"Worse Than 
The Disease?".  The article discusses that in the 1950s 
thousands of people with chronic ear infections were treated 
with nasal radiation and now some wondered whether the long-
ago cure was linked with cancer.

II.  Analysis

A.  Accrued Benefits

When a veteran had a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; Jones v. West, 136 F.3d 1296 (Fed.Cir. 1998).  
Although the appellant's claim for accrued benefits is 
separate from the claims for service connection that the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claims for service connection and 
the appellant takes the veteran's claims as they stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996).  Entitlement to accrued benefits must be 
determined based on evidence that was physically present or 
constructively present (such as VA treatment records) in the 
veteran's claims folder when he died, and thus when reviewing 
this claim the Board has not considered VA and private 
medical opinions dated after the veteran's death.  Ralston v. 
West, 13 Vet.App. 108 (1999).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be presumed for certain chronic 
disease (including carcinoma) which become manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet.App. 439 (1995).   

The appellant (the veteran's widow) claims secondary service 
connection for lymphoma and for a gastric ulcer condition 
which, she alleges, were due to treatment received for the 
service-connected right shoulder disorder.  Her claims 
present the threshold question of whether she has met her 
initial burden of submitting evidence to show that her claims 
of service connection (for accrued benefits purposes) are 
well grounded, meaning plausible.  If she has not presented 
evidence that her claims are well grounded, there is no duty 
on the part of the VA to assist her with the claims, and the 
claims must be denied. 38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the appellant's claims 
for service connection to be plausible or well grounded, they 
must be supported by competent evidence, not just 
allegations.   Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. § 
3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

Evidence on file at the time of the veteran's death included 
service medical records from his 1945-1946 active duty, later 
examination and treatment reports, and statements by the 
veteran and his representative.  The veteran's service 
medical records are negative for any complaints, findings, or 
diagnoses of lymphoma or a gastric ulcer disorder.  A gastric 
ulcer condition was first diagnosed in 1993, decades 
following discharge from service.  The first medical evidence 
of lymphoma is from 1995, also decades after service.  At the 
time of the veteran's death, there was no competent medical 
evidence showing that lymphoma and a gastric ulcer disorder 
were directly related to service.  

The appellant and her representative assert that the 
veteran's lymphoma and gastric ulcer disorder were secondary 
to his service-connected right shoulder disorder.  
Specifically, they claim the veteran had lymphoma due to 
radiation treatment for the service-connected right shoulder 
disorder in the 1950s (the file shows three X-ray therapy 
sessions for the right shoulder were recommended in 1951, 
although records of such treatment are unavailable).  They 
also claim that the veteran had a gastric ulcer condition due 
to medication taken for the right shoulder disorder.  In an 
August 1995 letter, Dr. Scalzo stated the veteran had a 
history of radiation therapy for a benign right shoulder 
condition, and the doctor also stated that there was ample 
literature supporting an association between low level 
radiation and lymphoma.  This statement does not tend to show 
that, in the veteran's own case, lymphoma diagnosed in 1995 
was related to reported brief radiation treatment for the 
right shoulder in the 1950s.  In November 1995, Dr. Scalzo 
reported he was informed by the veteran that he was 
prescribed Motrin and Indomethacin by VA and that "it is 
very possible that these medications... may have contributed to 
the gastric ulceration."  Dr. Scalzo did not directly opine 
that medication taken for the service-connected right 
shoulder caused gastric ulceration.  He merely pointed out 
that such may have contributed to the gastric ulceration.  
The Board finds that both opinions in 1995 are speculative 
and inconclusive and cannot serve to well ground the claims 
of service connection for lymphoma and a gastric ulcer 
condition.  Likewise, the medical article pertaining to 
radiation treatment for ear infections and the possible link 
to cancer do not constitute medical evidence of causality for 
a well-grounded claim of service connection for lymphoma in 
the veteran's own case, as this general information does not 
directly link the veteran's service-connected right shoulder 
disorder (including treatment for such disorder) to lymphoma.  
Sacks v. West, 11 Vet.App. 314 (1998); Bostain v. West, 11 
Vet.App. 124 (1998); Warren v. Brown, 6 Vet.App. 4 (1993); 
Tirpak, supra.

The appellant's assertions, assertions by the veteran, and 
the assertions of the representative, to the effect that the 
veteran's lymphoma and gastric ulcer condition were due to 
treatment for the service-connected right shoulder disorder, 
are insufficient to well ground the claims of service 
connection.  As laymen, they are not competent to offer 
opinions regarding medical diagnosis or causation.  When the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  
Grottveit, supra.

In the absence of competent medical evidence linking the 
veteran's lymphoma and gastric ulcer condition to service or 
to the service-connected right shoulder disability, the 
claims for service connection, for accrued benefits purposes, 
must be denied as not well-grounded.  38 U.S.C.A. § 5107(a).

B.  Cause of Death

The appellant also claims service connection for the cause of 
the veteran's death.  In reviewing this issue, the Board has 
considered all the evidence of record (not just the evidence 
on file at the time of death).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  
38 U.S.C.A. § 5107(a); Murphy, supra.  If she has not done 
so, there is no VA duty to assist her in developing the 
claim, and the claim must be denied.  Id.

For a claim of service connection for the cause of the 
veteran's death to be well grounded, there must be competent 
medical evidence that an established service-connected 
disorder caused or contributed to death, or medical evidence 
that the conditions involved in death are linked to service 
or to an established service-connected condition.  Ruiz v. 
Gober, 10 Vet App 352 (1997); Johnson v. Brown, 8 Vet. App. 
423 (1995).

The record demonstrates the veteran was service-connected for 
only one disability, a right shoulder disability, and such 
was rated 70 percent disabling.  It is neither claimed nor 
shown that the right shoulder condition itself played a role 
in death.  Rather, the appellant maintains that radiation 
treatment for the right shoulder in the early 1950s led to 
fatal lymphoma in the 1990s.

A death certificate reveals the veteran died in 1997, over 50 
years following service discharge.  The death certificate and 
medical records show that the cause of death was lymphoma, 
which developed in the mid 1990s and later metastasized.  

There is no competent medical evidence linking the lymphoma 
and metastatic cancer directly to service.

The appellant contends that treatment for the veteran's 
service-connected right shoulder disorder caused lymphoma 
which ultimately caused death.  However, she has not 
submitted any competent medical evidence to support this 
assertion.  As noted in the above discussion on the accrued 
benefits claim, the speculative and equivocal statements by 
Dr. Scalzo in 1995 and the medical article do not constitute 
competent medical evidence of causality for a well grounded 
claim.  Other evidence of record tends to show that there was 
no relationship between the veteran's brief radiation 
treatment for a right shoulder disorder and his later 
lymphoma.  In 1997 a VA hematology/oncology specialist 
reviewed the veteran's medical records and opined that 
although the veteran had supposedly received three doses of 
radiation to his shoulder about forty years prior to the 
onset of the lymphoma, there was no relationship between this 
radiation therapy and the subsequent development of the 
veteran's lymphoma.  This VA doctor opined that the veteran's 
lymphoma was related to a Helicobacter pylori infection.  
Although, in a later 1997 statement, Dr. Scalzo disagreed 
with the VA doctor as to Helicobacter pylori resulting in the 
veteran's lymphoma, no additional information was provided 
which might link the veteran's fatal lymphoma with treatment 
for the service-connected right shoulder disorder.

Statements by the appellant, prior statements by the veteran, 
and statements by the representative, concerning medical 
diagnosis or causation, are not sufficient for well-grounding 
a claim of service connection, since, as laymen, they have no 
competence to give a medical opinion on such matters.  
Grottveit, supra.  

In sum, there is no competent medical evidence that the 
service-connected right shoulder disorder caused or 
contributed to death, or that the actual cause of death 
(lymphoma with metastasis) is linked to service or linked to 
the service-connected right shoulder disorder.  Thus, the 
claim for service connection for the cause of the veteran's 
death is implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Ruiz, supra; Johnson, supra.


ORDER

Service connection for lymphoma and a gastric ulcer 
condition, for accrued benefits purposes, is denied.

Service connection for the cause of the veteran's death is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

